Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-4 and 21-35 allowed.
Claims 2, 5-20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Seth Newman Registration No. 73,745 on Tuesday March 09, 2021.
The application has been amended as follows: 

1.	(Currently Amended)  A system for providing dynamic hyperlinks to be embedded into text of a website, the system comprising:
 	a computer system comprising memory storing computer program instructions, and one or more processors programed with the computer program instructions such that, when executed, [[cause]] the computer system is caused to:
 		obtain a first request for a hyperlink to be embedded into first content on a first website in response to a first user accessing the first website;
 		identify, in response to the first request, first profile information for a first user profile of the first user;
 		retrieve second profile information for a plurality of user profiles respectively of a plurality of other users that each previously accessed the first website;
 		determine similarity scores for each of the plurality of user profiles with respect to the first user profile based on the first profile information and the second profile information, each similarity score indicating how similar each of the plurality of user profiles is to the first user profile;
 		retrieve, in response to the first request and based on the similarity scores, data comprising prior interactions of a plurality of users with the first website, wherein the plurality of users comprises a prior user and wherein the prior interactions indicate:
 			the prior user selected text on the first website, wherein the selected text comprises a word or phrase, 
			the prior user subsequently provided the selected text as an input for a search, [[and]]
 			the prior user selected a result of the search, the result comprising a uniform resource locator (URL) of a second website, and
 			a plurality of results of searches performed by the plurality of users responsive to selecting the text and subsequently providing the selected text as an input for a respective one of the searches; 
 		in response to the first request being obtained and the result of the search comprising the URL of the second website being selected by the prior user subsequent to the prior user providing the selected text on the first website as the input, generate a first hyperlink directed to the URL of the second website; and
 		cause the first hyperlink to be embedded into the selected text on the first website such that the first hyperlink is displayed on the first website during the access of the first website by the first user,
			wherein the first hyperlink is embedded in response to (i) the second website comprising second content including the word or phrase of the selected text, (ii) the text on the first website being selected by the prior user, and (iii) the second website being accessed by the prior user after the prior user provided the selected text from the first website as the input for the search.

2.	(Cancelled).

3.	(Original)  The system of claim 1, wherein the first hyperlink is displayed by the first website in response to a determination that the first user interacts with the word or phrase during the access of the first website by the first user.

4.	(Currently Amended)  The system of claim 1, wherein the computer program instructions, when executed by the one or more processors, further cause the computer system to:
 	
 	 	
	generate a ranking of additional websites accessed by the plurality of [[other]] users based on a number of [[other]] users of the plurality of [[other]] users that selected each of the plurality of 
 	cause one or more additional hyperlinks to be embedded into the selected text on the first website, wherein:
 		the one or more additional hyperlinks are selected based on the number of [[other]] users of the plurality of users, and
 		each of the one or more additional hyperlinks is directed to [[the]] a corresponding URL of [[the]] a corresponding one of the additional websites.

5-20.	(Cancelled).

21.	(New)  The system of claim 1, wherein the computer program instructions, when executed by the one or more processors, further cause the computer system to:
 	obtain a second request for another hyperlink to be embedded into the first content on the first website based on the first user accessing the first website, wherein the second request is obtained subsequent to the first request being obtained;

 	determine at least one topic related to the first content of the first website;
 	select a third website from the plurality of websites based on the third website comprising third content related to the at least one topic; 
 	determine, based on the additional data, a fourth website subsequently accessed by the first user after accessing the third website; 
 	generate a second hyperlink directed to a URL of the fourth website; and
 	cause the second hyperlink to be embedded into the first content.

22.	(New)  The system of claim 1, wherein the computer program instructions, when executed by the one or more processors, further cause the computer system to:
 	retrieve additional data comprising a first plurality of websites accessed by the first user and a second plurality of websites subsequently accessed by the first user, wherein the first user accesses one of the second plurality of websites after accessing one of the first plurality of websites;
 	generate training data for a machine learning model, the training data comprising the data and the additional data; and
 	provide the training data as an input for the machine learning model, wherein the machine learning model is configured to identify a website with which a corresponding hyperlink directed to a URL of the website is to be embedded into the first content of the first website.

23.	(New)  The system of claim 1, wherein the computer program instructions, when executed by the one or more processors, further cause the computer system to:
 	obtain a notification that the first user accessed a third website, wherein the notification comprises an indication of a URL of the third website;
 	retrieve third content on the third website;
 	determine, based on the third content, that the third website comprises an instance of the selected text; and
 	cause the first hyperlink to be embedded into the instance of the selected text on the third website.

24.	(New)  A non-transitory computer-readable medium storing computer program instructions that, when executed by one or more processors, effectuate operations comprising:
	obtaining a first request for a hyperlink to be embedded into first content on a first website in response to a first user accessing the first website;
 	identifying, in response to the first request, first profile information for a first user profile of the first user;
 	retrieving second profile information for a plurality of user profiles respectively of a plurality of other users that each previously accessed the first website;
 	determining similarity scores for each of the plurality of user profiles with respect to the first user profile based on the first profile information and the second profile information, each similarity score indicating how similar each of the plurality of user profiles is to the first user profile;
 	retrieving, in response to the first request and based on the similarity scores, data comprising prior interactions of a plurality of users with the first website, wherein the plurality of users comprises a prior user, and wherein the prior interactions indicate:
 		the prior user selected text on the first website, wherein the selected text comprises a word or phrase, 
		the prior user subsequently provided the selected text as an input for a search, 
 		the prior user selected a result of the search, the result comprising a uniform resource locator (URL) of a second website, and
 		a plurality of results of searches performed by the plurality of users responsive to selecting the text and subsequently providing the selected text as an input for a respective one of the searches; 
 	in response to the first request being obtained and the result of the search comprising the URL of the second website being selected by the prior user subsequent to the prior user providing the selected text on the first website as the input, generating a first hyperlink directed to the URL of the second website; and
 	causing the first hyperlink to be embedded into the selected text on the first website such that the first hyperlink is displayed on the first website during the access of the first website by the first user,


25.	(New)  The non-transitory computer-readable medium of claim 24, wherein the first hyperlink is displayed by the first website in response to a determination that the first user interacts with the word or phrase during the access of the first website by the first user.

26.	(New)  The non-transitory computer-readable medium of claim 24, wherein the operations further comprise:
 	generating a ranking of additional websites accessed by the plurality of users based on a number of users of the plurality of users that selected each of the plurality of results; and
 	causing one or more additional hyperlinks to be embedded into the selected text on the first website, wherein:
 		the one or more additional hyperlinks are selected based on the number of users, and
 		each of the one or more additional hyperlinks is directed to a corresponding URL of a corresponding one of the additional websites.

27.	(New)  The non-transitory computer-readable medium of claim 24, wherein the operations further comprise:
 	obtaining a second request for another hyperlink to be embedded into the first content on the first website based on the first user accessing the first website, wherein the second request is obtained subsequent to the first request being obtained;
 	retrieving, based on the second request, additional data related to prior interactions of the first user with a plurality of websites;
 	determining at least one topic related to the first content of the first website;
 	selecting a third website from the plurality of websites based on the third website comprising third content related to the at least one topic; 

 	generating a second hyperlink directed to a URL of the fourth website; and
 	causing the second hyperlink to be embedded into the first content.

28.	(New)  The non-transitory computer-readable medium of claim 24, wherein the operations further comprise:
 	retrieving additional data comprising a first plurality of websites accessed by the first user and a second plurality of websites subsequently accessed by the first user, wherein the first user accesses one of the second plurality of websites after accessing one of the first plurality of websites;
 	generating training data for a machine learning model, the training data comprising the data and the additional data; and
 	providing the training data as an input for the machine learning model, wherein the machine learning model is configured to identify a website with which a corresponding hyperlink directed to a URL of the website is to be embedded into the first content of the first website.

29.	(New)  The non-transitory computer-readable medium of claim 24, wherein the operations further comprise:
 	obtaining a notification that the first user accessed a third website, wherein the notification comprises an indication of a URL of the third website;
 	retrieving third content on the third website;
 	determining, based on the third content, that the third website comprises an instance of the selected text; and
 	causing the first hyperlink to be embedded into the instance of the selected text on the third website.

30.	(New)  A method implemented by one or more processors executing one or more computer program instructions that, when executed, perform the method, the method comprising:
	obtaining a first request for a hyperlink to be embedded into first content on a first website in response to a first user accessing the first website;

 	retrieving second profile information for a plurality of user profiles respectively of a plurality of other users that each previously accessed the first website;
 	determining similarity scores for each of the plurality of user profiles with respect to the first user profile based on the first profile information and the second profile information, each similarity score indicating how similar each of the plurality of user profiles is to the first user profile;
 	retrieving, in response to the first request and based on the similarity scores, data comprising prior interactions of a plurality of users with the first website, wherein the plurality of users comprises a prior user, and wherein the prior interactions indicate:
 		the prior user selected text on the first website, wherein the selected text comprises a word or phrase, 
		the prior user subsequently provided the selected text as an input for a search, 
 		the prior user selected a result of the search, the result comprising a uniform resource locator (URL) of a second website, and
 		a plurality of results of searches performed by the plurality of users responsive to selecting the text and subsequently providing the selected text as an input for a respective one of the searches; 
 	in response to the first request being obtained and the result of the search comprising the URL of the second website being selected by the prior user subsequent to the prior user providing the selected text on the first website as the input, generating a first hyperlink directed to the URL of the second website; and
 	causing the first hyperlink to be embedded into the selected text on the first website such that the first hyperlink is displayed on the first website during the access of the first website by the first user,
			wherein the first hyperlink is embedded in response to (i) the second website comprising second content including the word or phrase of the selected text, (ii) the text on the first website being selected by the prior user, and (iii) the second website being accessed by the prior user after the prior user provided the selected text from the first website as the input for the search.

31.	(New)  The method of claim 30, further comprising:
	generating a ranking of additional websites accessed by the plurality of users based on a number of users of the plurality of users that selected each of the plurality of results; and
 	causing one or more additional hyperlinks to be embedded into the selected text on the first website, wherein:
 		the one or more additional hyperlinks are selected based on the number of users, and
 		each of the one or more additional hyperlinks is directed to a corresponding URL of a corresponding one of the additional websites.

33.	(New)  The method of claim 30, further comprising:
 	obtaining a second request for another hyperlink to be embedded into the first content on the first website based on the first user accessing the first website, wherein the second request is obtained subsequent to the first request being obtained;
 	retrieving, based on the second request, additional data related to prior interactions of the first user with a plurality of websites;
 	determining at least one topic related to the first content of the first website;
 	selecting a third website from the plurality of websites based on the third website comprising third content related to the at least one topic; 
 	determining, based on the additional data, a fourth website subsequently accessed by the first user after accessing the third website; 
 	generating a second hyperlink directed to a URL of the fourth website; and
 	causing the second hyperlink to be embedded into the first content.

34.	(New)  The method of claim 30, further comprising:
 	retrieving additional data comprising a first plurality of websites accessed by the first user and a second plurality of websites subsequently accessed by the first user, wherein the first user accesses one of the second plurality of websites after accessing one of the first plurality of websites;
 	generating training data for a machine learning model, the training data comprising the data 
 	providing the training data as an input for the machine learning model, wherein the machine learning model is configured to identify a website with which a corresponding hyperlink directed to a URL of the website is to be embedded into the first content of the first website.

35.	(New)  The method of claim 30, further comprising:
 	obtaining a notification that the first user accessed a third website, wherein the notification comprises an indication of a URL of the third website;
 	retrieving third content on the third website;
 	determining, based on the third content, that the third website comprises an instance of the selected text; and
 	causing the first hyperlink to be embedded into the instance of the selected text on the third website.



Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 
Hendin et al (U.S. Pub No. 2013/0073382 A1) as tittle Method and Systems for Enhancing Web Content Based on a Web Search Query discloses a content enhancement server analyzes receives a user’s web search query submitted to search engine during a web browsing session. Using the received web search query, the content enhancement server performs various algorithmic operations to selected text within a web page being presented to a user for conversion to an interactive link and to select content to be presented in connection with the presentation of the web page. Many webs services have been developed through which vendors can advertise and sell products directly to potential clients who access their websites.
Rathod (U.S. Pub No. 2018/0246983 A1) as title Displaying Updated Structured Sites or Websites in a Feed discloses receiving from a first computing device of a first user, a search query to search for information WWW or search for webpages with information that matches said search query, searching, 
Tekara Perrotta (U.S. Pub No. 2018/0011858 A1) as title Method for Managing Data from Different Sources into a Unified Searchable Data Structure discloses providing content recommendations to the user based on their interaction history. A user interaction for the specific user profile is monitored during the information finding process with the central server. The user interaction is them compared to the content tags for the specific user profile, the behavioral tags, and content tags for the plurality of content references in order to identify at least one matching content tag from the plurality of content tags. Monitoring a user interaction by the specific user profile during the information, comparing the user interaction to the content tags for the specific user profile.
The examiner has found that the prior arts of the record do not appear to teach or suggest or render obvious the claimed limitation in combination with the specific added limitation as recited in independent claims and subsequent dependent claims, thus the invention is patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 15, 2021
/THU N NGUYEN/Examiner, Art Unit 2154